MEMORANDUM**
Charles August Schlund III appeals pro se the dismissal of his complaint under Fed.R.Civ.P. 4 for failure to properly effect service of process. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987), and we affirm.
The district court properly dismissed Schlund’s complaint because he did not serve the United States Attorney’s Office until over two years after he filed his complaint, see Fed.R.Civ.P. 4(i) (requiring that a party bringing an action against the United States or its agencies, corporations, or officers to effect service “by delivering a copy of the summons and complaint to the United States Attorney for the district in which the action is brought ----”); see also Fed.R.Civ.P. 4(m) (requiring that service of process be effected on the defendant “within 120 days after the filing of the complaint”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.